     Case 4:19-cv-04269 Document 6 Filed on 11/08/19 in TXSD Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

ROBERT H. ANTHONY,                    §
Individually and On Behalf of All     §
Others Similarly Situated,            §
                                      §
      Plaintiff,                      §
                                      §
v.                                    § Civil Action No. 4:19-cv-04269
                                      §
CADENCE BANCORPORATION,               §
PAUL B. MURPHY, AND                   §
VALERIE C. TOALSON,                   §
                                      §
      Defendants.

                NOTICE OF FILING DEFENDANTS’
         UNOPPOSED MOTION TO CONSOLIDATE RELATED
           CASES IN FIRST-FILED CASE NO. 4:19-CV-03492
      Defendants Cadence Bancorporation (“Cadence”), Paul B. Murphy and

Valerie C. Toalson (“Defendants”), without waiving service or any Rule 12

arguments, respectfully file this Notice of Filing of their Unopposed Motion to

Consolidate Related Cases in First-Filed Case No. 4:19-CV-03492 with a courtesy

copy of such Unopposed Motion attached hereto as Exhibit A.




                                     -1-
    Case 4:19-cv-04269 Document 6 Filed on 11/08/19 in TXSD Page 2 of 3



Dated:     November 8, 2019         Respectfully submitted,

                                    NORTON ROSE FULBRIGHT US LLP


                                    /s/ Gerard G. Pecht
                                    Gerard G. Pecht (Attorney-in-Charge)
                                    State Bar No. 15701800
                                    gerard.pecht@nortonrosefulbright.com
                                    1301 McKinney, Suite 5100
                                    Houston, TX 77010-3095
                                    Telephone: (713) 651-5151

                                    Ellen B. Sessions
                                    State Bar No. 00796282
                                    ellen.sessions@nortonrosefulbright.com
                                    2200 Ross Avenue, Suite 3600
                                    Dallas, Texas 75201-7921
                                    Telephone: (214) 855-7465

                                    Peter A. Stokes
                                    State Bar No. 24028017
                                    peter.stokes@nortonrosefulbright.com
                                    98 San Jacinto Boulevard, Suite 1100
                                    Austin, Texas 78701-4255
                                    Telephone: (512) 474-5201

                                    Counsel for Defendants Cadence
                                    Bancorporation, Paul B. Murphy and
                                    Valerie C. Toalson




                                   -2-
     Case 4:19-cv-04269 Document 6 Filed on 11/08/19 in TXSD Page 3 of 3



               CERTIFICATE OF CONFERENCE – UNOPPOSED MOTION

       I certify that we conferred with counsel for Plaintiffs in both the Miller
Action and the Anthony Action regarding the substance of the Unopposed Motion
related to this Notice and that Plaintiffs’ counsel in both Actions is agreed to, and
does not oppose, the relief requested therein.


                                               /s/ Gerard G. Pecht
                                               Gerard G. Pecht


                          CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed with the
Court’s electronic case filing (ECF) system on November 8, 2019, which caused an
electronic copy of this document to be served on all counsel of record in this matter
who have registered for ECF service.


                                                        /s/ Gerard G. Pecht
                                                          Gerard G. Pecht




                                         -3-
